Citation Nr: 9914780	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-04 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased initial rating for post traumatic 
stress disorder, currently rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for post 
traumatic stress disorder, with a noncompensable rating.  She 
filed a timely notice of disagreement contesting her 
noncompensable rating, and initiating this appeal.  

In the course of the veteran's appeal, she was granted a 
compensable rating of 70 percent for her service connected 
post traumatic stress disorder.  However, since there has 
been no clearly expressed intent on the part of the veteran 
to limit her appeal to entitlement to a specified disability 
rating, the VA is required to consider entitlement to all 
available ratings for that disability.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  Accordingly, this issue remains in 
appellate status.

Also, on her June 1995 VA Form 9 substantive appeal, the 
veteran expressed a desire to appear before a member of the 
Board at a personal hearing, but did not indicate a preferred 
location for such a hearing.  She was thereafter given an 
August 1995 hearing before a hearing officer at the RO, and 
was sent a September 1998 letter by the Board seeking 
clarification of her Board hearing request.  She did not 
respond, and was then scheduled for a November 1998 hearing 
before a member of the Board in Washington, D.C.  She did not 
appear to testify, and no explanation has been forthcoming 
from the veteran or her accredited representative regarding 
her absence.  Pursuant to 38 C.F.R. § 20.702(d), the 
veteran's request for a Board hearing will be considered 
withdrawn, and adjudication of her appeal will go forward.  
38 C.F.R. §§ 20.700 et seq. (1998).  





FINDINGS OF FACT

1.  The veteran's service connected post traumatic stress 
disorder is manifested by flashbacks, anxiety, depression, 
and hyper-arousal, and results in serious impairment of her 
social and occupational functioning.

2.  At no time in the period since the effective date of the 
grant of service connection has the appellant had totally 
incapacitating psychoneurotic symptoms or been totally 
impaired socially and occupationally.  


CONCLUSION OF LAW

An increased initial rating is not warranted for the 
veteran's post traumatic stress disorder.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks an increased rating for post traumatic 
stress disorder, currently rated as 70 percent disabling.  In 
a December 1994 rating decision, the veteran was granted 
service connection for post traumatic stress disorder, and a 
noncompensable rating was assigned.  The RO found the veteran 
had post traumatic stress disorder as a result of several 
sexual assaults in service.  She filed a March 1995 notice of 
disagreement regarding her disability rating determination, 
and was sent an April 1995 statement of the case.  She then 
filed a June 1995 VA Form 9 substantive appeal, perfecting 
her appeal.  



VA outpatient treatment notes indicate the veteran has been 
receiving regular counseling for post traumatic stress 
disorder since her service separation in March 1994.  
Persistent symptoms have included anxiety, a depressed mood, 
crowd anxiety, loss of appetite, and fear of strangers, 
especially men.  An eating disorder was also diagnosed, and 
her weight has been carefully monitored.  Ongoing outpatient 
counseling and medication have been prescribed.  

From January to February 1995, the veteran was hospitalized 
at a VA medical center for psychiatric treatment.  She was 
observed to have an eating disorder, and a tendency towards 
obsessive-compulsive behavior; i.e., she would scrub herself 
raw in the shower and had urges to scratch herself.  She also 
abused alcohol in the past.  Eye contact was poor, and her 
affect was extremely anxious.  She distrusted strangers.  
Anger and frustration were expressed regarding her treatment.  
However, no psychotic features were noted, and she denied any 
suicidal ideation.  Her diagnoses included post traumatic 
stress disorder, an eating disorder - anorexia, an obsessive-
compulsive disorder, alcohol abuse, and major depression.  
Upon discharge, medication and outpatient counseling were 
prescribed.  She was deemed competent, and was able to return 
to employment.  

Also in February 1995, the veteran was afforded a VA 
psychiatric evaluation.  She reported several stressors in 
service, including multiple sexual assaults, which resulted 
in her seeking psychiatric counseling prior to her discharge.  
She reported panic attacks, flashbacks, high anxiety levels, 
poor appetite, intrusive memories, and hyper-arousal.  
Currently, she was employed.  Upon objective examination, the 
veteran had adequate personal hygiene, but engaged in 
continuous rocking in her chair.  Her affect was blunted, and 
her facial expressions showed minimal variation.  No evidence 
was noted of a thought disorder, but she tended to 
dissociate.  Insight was poor, and her social impairment was 
severe.  She was judged competent for VA purposes.  Post 
traumatic stress disorder, an atypical eating disorder, and 
alcohol abuse and dependence, in remission, were diagnosed.  



The RO considered this evidence, and in a March 1995 rating 
decision, granted the veteran an increased initial rating for 
post traumatic stress disorder, to 50 percent, effective to 
the date of her discharge from service.   

The veteran was granted an August 1995 personal hearing 
before a hearing officer at the RO.  She stated she was 
currently employed at the local VA medical center, where they 
are flexible with her schedule and allow her time off work to 
attend weekly counseling sessions, also with the VA.  Outside 
of work, she did not socialize much, having personal contact 
only with her family.  She also avoids crowds and is fearful 
of strangers, especially men.  

A new VA psychiatric evaluation was afforded the veteran in 
July 1997.  She reported ongoing outpatient counseling and 
medication for her psychiatric disabilities, with no 
additional hospitalizations since February 1995.  She has 
maintained employment for the last 15 months.  Reported 
symptoms included crowd avoidance, emotional numbing, 
anxiety, panic attacks, and hyper-arousal.  She also reported 
self-destructive behavior, including excessive scrubbing 
while bathing, scratching and cutting herself, and poor 
eating habits.  However, she denied any suicidal thoughts or 
plans.  Upon physical examination she was neatly groomed and 
dressed.  She still continued to rock as she talked, and 
maintained poor eye contact.  She spoke in a monotone 
fashion, but her speech was articulate and appropriate.  She 
appeared anxious to the point of agitation.  No evidence of a 
thought disorder was seen.  Her insight and social judgment 
were limited.  She was competent, according to the examiner.  
Post traumatic stress disorder was diagnosed, and a Global 
Assessment of Functioning (GAF) score of 52 was assigned, 
reflecting "serious symptoms" and "serious impairment in 
social and occupational functioning."  

The RO reviewed this additional medical evidence, and in an 
August 1997 rating decision, assigned the veteran an 
increased rating, to 70 percent, for her post traumatic 
stress disorder.  This was made effective to the date of her 
separation from service.  The claim was then forwarded to the 
Board.  


Analysis

The veteran's claim for entitlement to an increased rating 
for her service-connected post traumatic stress disorder is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Veterans Appeals 
(Court) has held that if a veteran claims that a service-
connected disability has become worse, then the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
After reviewing the record, the duty to assist the veteran 
has been met.  38 U.S.C.A. § 5107(a) (West 1991). 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet.App. 119 
(1991).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1998).  

The provisions of the rating schedule for determining the 
disability evaluations for mental disorders were changed 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  


Therefore, the veteran is entitled to evaluation of her 
increased rating claim under both the new and the old 
criteria.  The RO afforded the veteran an additional VA 
psychiatric examination in July 1997, and reconsidered her 
claim under all applicable laws and regulations in August 
1997; at that time, she was granted an increased rating to 70 
percent.  

Post traumatic stress disorder is evaluated under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this code, prior to the amendments of November 7, 1996, a 70 
percent rating was assigned when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating was assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.

As amended effective November 7, 1996, the rating criteria 
provide for a 70 percent rating will be granted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal 



appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting), and; 
inability to establish and maintain effective relationships.  
A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

Currently, the veteran has a 70 percent disability rating for 
post traumatic stress disorder.  Under both the old and new 
criteria, the next available schedular rating is for a 100 
percent (total) disability rating.  38 C.F.R. § 4.130 (1998).  
For the reasons to be outlined below, the veteran's 
disability rating for post traumatic stress disorder should 
be maintained at 70 percent.  

Considering the veteran's symptoms first in light of the 
criteria in effect prior to November 1996, totally 
incapacitating psychoneurotic symptoms have not been 
demonstrated.  Specifically, neither gross repudiation of 
reality, virtual isolation in the community, nor 
unemployability are present.  A January 1995 VA 
hospitalization report found no evidence of psychotic 
features, and determined the veteran was competent.  She was 
able to return to employment.  She was also found competent 
at the time of her February 1995 and July 1997 VA psychiatric 
evaluations.  On both occasions no evidence of any thought 
disorders were noted.  In July 1997, her speech was described 
as articulate and appropriate.  She has lived on her own 
since service discharge, and has maintained at least adequate 
personal hygiene, according to the psychiatric examinations 
and outpatient treatment notes.  While the veteran has 
consistently reported panic attacks, anxiety, flashbacks, and 



dissociative experiences, these fall short of the disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, as is required for a 100 percent 
(total) rating under the former version of Diagnostic Code 
9411.  Likewise, virtual isolation in the community is not 
present.  The veteran has maintained some contact with family 
members, functions in a workplace environment with co-
workers, and attends regular counseling sessions with several 
different medical care providers.  It is noted that she fears 
and distrusts strangers, especially men, but this does not 
equate to "virtual isolation in the community."  Finally, 
she has secured and maintained employment since her service 
separation.  While she suffered a job demotion just prior to 
her July 1997 VA psychiatric examination, her disability has 
not yet resulted in the total loss of her employment.  In 
conclusion, the preponderance of the evidence is against a 
total schedular disability rating under the criteria for post 
traumatic stress disorder in effect prior to November 1996.  

Likewise, a total schedular disability rating under the new 
rating criteria is not warranted, as total occupational and 
social impairment has not been demonstrated.  Gross 
impairment in thought processes has not been exhibited; both 
the February 1995 and July 1997 VA psychiatric examinations 
noted an absence of thought disorders, and none are noted in 
her January 1995 hospitalization report or outpatient 
treatment notes.  Persistent delusions, hallucinations, or 
grossly inappropriate behaviors have also not been reported 
by the veteran; while she does report some flashbacks and 
intrusive memories, no psychotic features were noted during 
her evaluations or outpatient counseling sessions.  Regarding 
a persistent danger of harm to herself and others, self-
destructive behavior by the veteran has been observed.  
Specifically, she engages in excessive scrubbing while 
bathing, scratching and cutting herself, and poor eating 
habits.  Nevertheless, no thoughts, plans, or attempts of 
suicide are of record, and no homicidal tendencies have been 

noted.  She has been hospitalized once for her eating 
disorder in 1995, but no subsequent hospitalizations have 
been required due to her current self-destructive behaviors, 
and while she meets regularly with psychiatric professionals, 
none has suggested her life is threatened by self-harm.  As 
for her ability to perform activities of daily living, she 
has lived alone and handled her own funds since her 
separation from service, and no examiner of record has 
questioned her ability to do so.  In February 1995, her 
personal hygiene was "adequate," but by July 1997, she was 
described as "neatly coiffed and dressed."  No 
disorientation to time and place has been noted on the 
examination reports or outpatient treatment notes, as she has 
consistently been able to interact in VA evaluations and 
outpatient counseling.  Finally, the veteran has not reported 
memory loss for names of close relatives, her own occupation, 
or her own name.  Overall, her Global Assessment of 
Functioning score is 52, according to the most recent 
assessment.  The Global Assessment of Functioning is a scale 
reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  According to the examiner, this score represents 
"serious impairment in social, occupational, or school 
functioning."  At the time of the February 1995 VA 
examination, her social impairment was described as 
"severe."  However, "severe" or "serious" impairment 
does not equate to total impairment, as is required for a 
total disability rating.  In conclusion, the preponderance of 
the evidence is against a total rating for post traumatic 
stress disorder under the criteria in effect subsequent to 
November 1996.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for her service-connected 
disability as prescribed by the Court in Fenderson v. West, 
[12 Vet. App. 119 (1999)].  At no time since the veteran 
filed her claim for service connection has the service 
connected disability been more disabling than as currently 
rated.  The disability has, however, presented a degree of 
impairment equal to a 70 percent rating since the effective 
date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the 
veteran.  The evidence discussed herein does not show that 
the service connected disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's post traumatic 
stress disorder has required only one period of 
hospitalization since her service separation, and is not 
shown by the evidence to present marked interference with 
employment.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted at 
this time.  The veteran has not otherwise submitted evidence 
tending to show that her service-connected psychiatric 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  


ORDER

An increased initial (total) rating for the veteran's service 
connected post traumatic stress disorder, currently rated as 
70 percent disabling, is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

